
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.14



REDACTED VERSION



HUMAN PLASMA SUPPLY AGREEMENT


***Confidential treatment has been requested as to certain portions of this
agreement. Such omitted confidential information has been designated by an
asterisk and has been filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended, and the Commission's rules and regulations promulgated under the
Freedom of Information Act, pursuant to a request for confidential treatment.***

        This Human Plasma Supply Agreement (this "Agreement") is entered into as
of June 20, 2001 (the "Effective Date"), by and between Dong Shin, a Korean
corporation ("Purchaser") and SeraCare Life Sciences, Inc., a California
corporation ("Supplier").

Purchaser and Supplier are sometimes referred to herein individually as a
"Party" or collectively as the "Parties."

        WHEREAS, Purchaser agrees to purchase from Supplier and Supplier agrees
to supply to Purchaser, the "Products" (as defined below.).

        NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements set, forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:

        1.    Definitions    

        1.1  "Certificate of Analysis" shall mean a certificate of analysis in
the form of Exhibit A, attached hereto.

        1.2  "Extended Term" shall mean the two-year period beginning on January
1, 2004 and ending on December 31, 2005.

        1.3  "Initial Term" shall mean the period beginning on the Effective
Date and ending on December 31, 2003.

        1.4  "Products" shall mean the plasma-related products specified on
Exhibit B, attached hereto.

        1.5  "Specifications" shall mean the quality and technical
specifications set forth for the Products on Exhibit C attached hereto.

        2.    Products and Prices    

        2.1  Subject to the terms and conditions set forth in this Agreement,
Purchaser hereby appoints Supplier as the exclusive supplier of the Products to
Purchaser in the U.S.A., and Supplier appoints Purchaser as the exclusive
purchaser of the Products to Supplier in Korea.

        2.2  Attached hereto as Exhibit B is a schedule specifying the
quantities of the Products that Purchaser, in good faith, estimates it will
purchase during the Initial Term. In the event the term of this Agreement is
extended beyond the Initial Term, Exhibit B shall be amended annually (with the
first such amendment to be effective as of the first day of the Extended Term)
by Purchaser sending to Supplier forecasts of expected purchases for the ensuing
twelve (12) month period. The estimation in Exhibit B shall not create any kind
of responsibility to Purchaser.

        2.3  The price for the Products during the Initial Term is set forth on
Exhibit B. Notwithstanding the foregoing sentence, during the Initial Term, The
price of the Products may be adjusted by mutual agreement, based upon changes in
Supplier's cost to obtain and/or manufacture the Products, and other relevant
changes. The price adjustment of the Products shall be initiated by written
notice given on or before October 1 of each calendar year during the Initial
Term and such revised price shall be effective beginning on January 1 of the
following year.

--------------------------------------------------------------------------------




        2.4  In the event that the term of this Agreement is extended by the
parties beyond the Initial Term, the parties shall negotiate annually in good
faith mutually acceptable price changes based upon the changes, if any, in
Supplier's cost to obtain and/or manufacture the Products, and other relevant
changes. The first negotiation for the Extended Term shall take place at least
ninety days prior to the end of the Initial Term and such negotiated price shall
be effective from the first day of the Extended Term until the next annual price
negotiation.

        3.    Payment and Delivery Terms.    

        3.1  All Products purchased by Purchaser hereunder shall be purchased
pursuant to a written purchase order delivered by Purchaser to supplier at least
ninety (90) days in advance of the requested delivery date. Each purchase order
shall specify the quantity of Product ordered, the requested delivery date, and
the instructions for delivery (including the name of the carrier and method of
shipment) of the Products to Purchaser. Should Supplier determine that it will
be unable to deliver any shipment by the date specified in a purchase order
delivered by Purchaser under this Agreement, Supplier shall promptly notify
Purchaser of an expected late delivery date. Supplier shall use commercially
reasonable efforts to make all deliveries of Products ordered by Purchaser
hereunder within seven (7) days of the originally scheduled delivery date.

        3.2  All Products purchased by Purchaser hereunder shall be packed and
shipped in accordance with Supplier's standard operating procedures.

        3.3  Payment by Purchaser for any Products shall be made within thirty
(30) days from date of receipt by Purchaser of the Products and the related
invoice. All payments hereunder shall be made by Purchaser in U.S. dollars.

        3.4  Shipping terms shall be FOB USA. All costs of shipment, freight,
insurance and all government taxes and duties outside U.S.A. incurred during
shipment of the Products to Purchaser will be directly charged to and paid by
Purchaser. Title and all risk of loss and damage regarding the Products shall
pass to Purchaser FOB USA.

        3.5  Purchaser agrees that upon delivery of Products to Purchaser,
Purchaser shall handle, store and maintain all Products in an appropriate
environment in accordance with applicable law, industry standards and good
manufacturing practices. If Purchaser shall fail to handle, store and maintain
any Products in accordance with this Agreement, such Products shall not be
subject to rejection as provided in Section 4 below.

        3.6  Supplier shall comply with all export laws and restrictions and
regulations of the United States Department of Commerce or other United States
or foreign agency or authority. Supplier shall obtain, at its expense, any
necessary licenses and/or exemptions with respect to the export of Products and
Product related materials from the United States; and Purchaser shall obtain, at
its expense, any necessary licenses and/or exemptions with respect to the import
of Products and Product related materials to Korea.

        4.    Product Quality    

        4.1  All Products sold to Purchaser hereunder shall conform to the
Specifications, provided that Purchaser and Supplier may modify the
Specifications to comply with changes in law or regulations by mutual agreement.

        4.2  Supplier shall assign a unique lot number to each batch of Product
sold hereunder and shall provide a corresponding Certificate of Analysis with
each shipment to Purchaser hereunder. In addition, Supplier shall keep accurate
records of the Products sold by Supplier to Purchaser hereunder on a "lot basis"
for production and quality control.

        4.3  Supplier acknowledges and agrees that Purchaser may reject any
Products that do not conform to the specifications at any time up to thirty
(30) business days after delivery of such

2

--------------------------------------------------------------------------------




Products to Purchaser, provided that, notwithstanding anything herein to the
contrary, any Products not rejected during such period shall be deemed to be
accepted by Purchaser.

        4.4  Purchaser may reject all or a portion of a shipment of Product
hereunder as follows:

        (A)  In the event Purchaser determines that any shipment of Products
delivered to it hereunder, when tested in accordance with the test methods and
procedures set forth in the Specifications fails to conform to the applicable
Specifications, Purchaser shall promptly notify Supplier within forty-eight
(48) hours after identification of a problem and reasonably specify the manner
in which the Product in question fails to conform to the Specifications.
Supplier shall have the right to make its own inspection and evaluation of the
allegedly nonconforming Products. If such inspection is desired by Supplier, it
shall promptly notify Purchaser within twenty four (24) hours of receipt of the
notice from Purchaser of the nonconforming Product and conduct and complete such
inspection within forty-eight (48) hours after receipt of the Product from
Purchaser. Purchaser shall promptly provide Supplier with samples of the
nonconforming Product upon its receipt of Supplier's request. If, after
evaluating such samples, Supplier believes that the Product in question is
conforming, it shall supply Purchaser with its written findings and request that
Purchaser submit additional samples to an independent third party acceptable to
both parties. The decision of such third party shall be final with respect to
such alleged nonconforming Products and binding on both parties to this
Agreement.

        (B)  Should the subject Products be determined to be nonconforming
within the applicable Specifications, Supplier shall pay the return freight with
respect to the Products shipped to Purchaser and all costs and expenses
attendant to the testing of such samples by the independent third party.

        (C)  If the subject Products are determined to be in conformity with the
applicable Specifications, Purchaser shall accept the shipment and shall be
responsible for the return freight and all costs and expenses attendant to the
testing of such samples by the independent third party.

        (D)  Supplier's sole liability and responsibility to Purchaser for any
Product properly rejected by Purchaser hereunder shall be to replace an
equivalent supply of Product, as soon as reasonably practicable, which, if
Purchaser has already paid for the properly rejected Product, shall be at
Supplier's sole expense. IN NO EVENT SHALL SUPPLIER BE LIABLE FOR SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OR LOST REVENUES OR PROFITS.

        4.5  Purchaser represents and warrants that it shall handle, and
ultimately dispose of, the Product in accordance with applicable laws, using
universal precautions at all times.

        5.    Term and Termination    

        5.1  The term of this Agreement shall commence on the Effective Date and
shall continue until the end of the Initial Term, unless earlier terminated or
extended as provided herein.

        5.2  This Agreement may be terminated prior to the expiration of the
Initial Term or the Extended Term, if any, as follows.

        (A)  Upon the occurrence of any of the following events, Purchaser shall
be entitled to (a) receive immediate written notice of the occurrence of such
event and (b) terminate this Agreement:

        (1)  In the event of insolvency of Supplier or in the event that an
involuntary or voluntary petition in bankruptcy is filed by, against or on
behalf of Supplier upon giving ten days prior written notice of termination to
Supplier;

3

--------------------------------------------------------------------------------

        (2)  In the event Supplier makes a general assignment for the benefit of
its creditors, or a receiver or trustee is appointed for its business or
property upon giving ten days prior written notice of termination to Supplier;

        (3)  In the event Supplier commits a material breach of this Agreement
unless Supplier cures such breach within thirty days after written notice of
such breach has been given to Supplier.

        (B)  Upon the occurrence of any of the following events, Supplier shall
be entitled to (a) receive immediate written notice of the occurrence of such
event and (b) terminate this Agreement:

        (1)  In the event of insolvency of Purchaser or in the event that an
involuntary or voluntary petition in bankruptcy is filed by, against or on
behalf of Purchaser upon giving ten days prior written notice of termination to
Purchaser;

        (2)  In the event Purchaser makes a general assignment for the benefit
of its creditors, or a receiver or trustee is appointed for its business or
property upon giving ten days prior written notice of termination to Purchaser;

        (3)  In the event Purchaser commits a material breach of this Agreement
unless Purchaser cures such breach within thirty days after written notice of
such breach has been given to Purchaser.

        (C)  Failure or delay by either party in terminating this Agreement
Following the occurrence of any event specified in Section 5.2(A) or (B) above
or following any other breach of this Agreements shall not constitute a waiver
of such party's right to terminate this Agreement.

        (D)  No termination of this Agreement shall release or discharge either
of the parties hereto from any debt or liability which shall have been incurred
or accrued prior to the date of termination.

        5.3  The parties may extend the term of this Agreement for the Extended
Term upon delivery by Purchaser to Supplier of written notice requesting such
extension at least one hundred eighty (180) days prior to the end of the Initial
Term.

        6.    Miscellaneous    

        6.1  Indemnification. Subject to Section 6.14, each party hereto (the
"Indemnifying Party") shall, to the extent of the Indemnifying Party's
proportionate share of fault, if any, indemnify and hold harmless the other
party and its officers, directors, employees, agents, representatives,
contractors and subcontractors from and against any and all claims or causes of
action brought by any third party or third parties arising out of any act or
omission of the Indemnifying Party in connection with this Agreement.

        6.2  Confidentiality. Unless otherwise agreed in writing or required by
law or other regulatory authority, both parties agree to treat information
relating to the Products, and any other information exchanged in connection with
this Agreement, including such information received before or after the
effective date of this Agreement, whether in tangible form or derived through
visual observation, as confidential ("Confidential Information"). The parties,
on behalf of their respective employees and agents (collectively referred to as
"Staff"), shall hold confidential and shall not, directly or indirectly,
disclose, publish or use for personal benefit or the benefit of any third party
any Confidential Information disclosed by one party hereto (the "Disclosing
Party") to the other party hereto (the "Receiving Party"). This restriction
shall not apply if (i) the information shall have become public knowledge
without a breach of this Agreement by or fault on the part of the Receiving
Party or its Staff, or (ii) if the Receiving Party is required to disclose

4

--------------------------------------------------------------------------------




Confidential Information in response to a subpoena or other regulatory,
administrative or court order, including information which Purchaser is required
to disclose by any governmental body in connection with the marketing of the
Products; provided, however, that in such event, the Receiving Party shall
promptly notify the Disclosing Party prior to disclosing any Confidential
Information. Notwithstanding any provision to the contrary, this obligation of
confidentiality shall survive the termination of this Agreement for three
(3) years.

        6.3  Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and shall
supersede all prior written and oral and all contemporaneous oral agreements and
understandings with respect to the subject matter hereof. All sales of Products
by Supplier to Purchaser hereunder shall be subject to the provisions of this
Agreement and shall not be subject to the terms and conditions contained in any
purchase order of Purchaser except insofar as any such purchase order
establishes the quantity or mix of Products ordered thereunder and the delivery
date and carrier thereof.

        6.4  Arbitration. All disputes hereunder not resolved by good faith
negotiations among the parties shall be submitted, by either party at any time,
to, and determined by, arbitration. The arbitration shall be conducted in Seoul,
Korea in accordance with Arbitration Rules of the Korean Commercial Arbitration
Board if Purchaser is named a respondent (defendant); in San Diego, California,
U.S.A., if Supplier is named a respondent (defendant) in accordance with the
then-current rules for arbitration established by the American Arbitration
Association ("AAA").

        (A)  The award rendered by the arbitrator shall be final and binding,
and judgment may be entered in accordance with applicable law and in any court
having jurisdiction thereof.

        (B)  The award rendered by the arbitrator shall include (A) a provision
that the prevailing party in such arbitration recover its costs relating to the
arbitration and reasonable attorneys' fees from the other party, (B) the amount
of such costs and fees, and (C) an order that the losing party pay the fees and
expenses of the arbitrator.

        (C)  The arbitrator shall by the agreement of the parties expressly be
prohibited from awarding punitive damages in connection with any claim being
resolved by arbitration hereunder.

        (D)  All aspects of the arbitration shall be treated as confidential.
Neither the parties nor the arbitrator may disclose to any third party the
existence, content or results of the arbitration, except as necessary to enforce
the award in court or to comply with legal or regulatory requirements.

        6.5  Governing Law. This Agreement shall be construed in accordance With
and all disputes hereunder shall be governed by the laws of Korea, excluding its
conflict of law rules.

        6.6  Notice. Any notice, demand, offer, request or other communication
required or permitted to be given by either party pursuant to the terms of this
Agreement shall be in writing and shall be deemed effectively given the earlier
of (i) when received, (ii) when delivered personally, (iii) one (1) business day
after being delivered by facsimile (with receipt of appropriate confirmation),
(iv) one (1) business day after being deposited with an overnight courier
service, or (v) four (4) days after being deposited in the U.S. or Korean mail,
First Class with postage prepaid, and addressed with respect to a party as
follows, or to such other address as a party may request by notifying the other
party thereof in writing;

5

--------------------------------------------------------------------------------

If to Purchaser:

Dong Shin
10th Fl, V-Valley Bldg., #724
Suseo-Dong, Kangnam-Ku
Seoul, Korea 135-220
Facsimile No.: (82)2-557-8898
Attn: Young Joon Park

If to Supplier:

SeraCare Life Sciences, Inc.
1935 Avenida Del Oro, Suite F
Oceanside, CA 92056
Facsimile No.: (760)806-8933
Attn: Michael Crowley, Jr.

        6.7  Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but all of which shall constitute one
and the same agreement.

        6.8  Relationship. The relationship between Purchaser and Supplier is
that of vendor and vendee and under no circumstances shall either party, its
agents and employees, be deemed agents or representatives of the other party, or
have the right to enter in into any contracts or commitments in the name of or
on behalf of the other party in any respect whatsoever.

        6.9  Binding Effect: Assignment. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective legal
representatives and successors, and nothing in this Agreement, express or
implied, is intended to confer upon any other Person any rights or remedies of
any nature whatsoever under or by reason of this Agreement. Except as herein
specifically provided to the contrary, neither party may assign this Agreement
or any rights or obligations hereunder, without the prior written consent of the
other party, and any such assignment shall be void; provided, however, either
party (or its permitted successive assignees or transferees hereunder)may assign
or transfer this Agreement as a whole without consent to an entity that succeeds
to all or substantially all of the business or assets of such party to which
this Agreement relates.

        6.10 Severability. The parties have negotiated and prepared the terms of
this Agreement in good faith with the intent that each and every one of the
terms, covenants and conditions herein be binding upon and inure to the benefit
of the respective parties. Accordingly, if any one or more of the terms,
provisions, promises, covenants of conditions of this Agreement or the
application thereof to any person or circumstance shall be adjudged to any
extent invalid, unenforceable, void or voidable for any reason whatsoever by a
court of competent jurisdiction, such provision shall be as narrowly construed
as possible, and each and all of the remaining terms, provisions, promises,
covenants and conditions of this Agreement or their application to other persons
or circumstances shall not be affected thereby and shall be valid and
enforceable to the fullest extent permitted by law. To the extent this Agreement
is in violation of applicable law, then the parties agree to negotiate in good
faith to amend the Agreement, to the extent possible consistent with its
purposes, to conform to law.

        6.11 Waiver of Breach. The waiver by either party hereto of a breach or
violation of any provision of this Agreement shall not operate as, or be
construed to constitute, a waiver of any subsequent breach of the same or
another provision hereof.

        6.12 Amendment and Execution. This Agreement and amendments hereto shall
by in writing and executed in multiple copies via facsimile or otherwise on
behalf of Purchaser and Supplier by

6

--------------------------------------------------------------------------------




their respective duly authorized officers and representatives. Each multiple
copy shall be deemed an original, but all multiple copies together shall
constitute one and the same instrument.

        6.13 Authority. Each of the parties hereto represents to the other that
(a) it has the corporate or other requisite power and authority to execute,
deliver and perform this Agreement, (b) the execution, delivery and performance
of this Agreement by it have been duly authorized by all necessary corporate or
other actions, (c) it has duly and validly executed and delivered this
Agreement, and (d) this Agreement is a legal, valid and binding obligation,
enforceable against it in accordance with its terms subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors rights generally and general equity principles.

        6.14 Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE
TO THE OTHER APARTY FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT, INCIDENTAL OR
PUNITIVE DAMAGES OR LOST PROFITS.

        6.15 Force Majeure.

        (A)  "Force Majeure" shill mean any event or condition not within the
reasonable control of a party, which prevents in whole or in material part the
performance by such party of its obligations hereunder or which renders the
performance of such obligations so difficult or costly as to make such
performance commercially unreasonable. Without limiting the foregoing, the
following shall constitute events or conditions of Force Majeure: riots, war,
prolonged shortage of energy supplies, epidemics, fire, flood, hurricane,
typhoon, earthquake, lightning and explosion.

        (B)  Upon giving notice to the other party, an party affected by an
Event of force Majeure shall be released without any liability on its part from
the performance of its obligations, under this Agreement, except for the
obligation to pay any amounts due and owing hereunder, but only to the extent
and only for the period that its performance of such obligations Is prevented by
the event of Force Majeure. Such notice shall include a description of the
nature of the event of Force Majeure, and its cause and possible consequences.
The party claiming Force Majeure shall promptly notify the other party of the
termination of such event.

        (C)  Should the period of Force Majeure continue for more than six(6)
consecutive months, either party may terminate this Agreement without liability
to the other party, except for payments due to such date, upon giving written
notice to the other party.

7

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, each of the parties has caused this Agreement to be
executed on its by its officers thereunto duly authorized on the day and year
first above written.


SERACARE LIFE SCIENCES, INC.
 
DONG SHIN PHARM. CO., LTD. BY: /s/ Michael F. Crowley Jr.   BY: /s/ Jhin Ho Pyen
Name: Michael F. Crolwey Jr.   Name: Jhin Ho Pyen Title: President / COO  
Title: Chief Executive Officer

8

--------------------------------------------------------------------------------


LIST OF OMITTED EXHIBITS


        The following Exhibit to the Human Plasma Supply Agreement has been
omitted from this Exhibit and shall be furnished to the Commission upon request:

        Exhibit A: Form of Certificate of Analysis

9

--------------------------------------------------------------------------------


EXHIBIT B



Products


Calendar Year

--------------------------------------------------------------------------------

  Product

--------------------------------------------------------------------------------

  Quantity

--------------------------------------------------------------------------------

  Price

--------------------------------------------------------------------------------

2001   Human Plasma   ***liters   $***per liter 2002   Human Plasma   ***liters
  $***per liter 2003   Human Plasma   ***liters   $***per liter

--------------------------------------------------------------------------------

***Confidential information omitted and filed separately with the Securities and
Exchange Commission

10

--------------------------------------------------------------------------------


EXHIBIT C



Specifications


***

--------------------------------------------------------------------------------

***Confidential information omitted and filed separately with the Securities and
Exchange Commission

11

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.14


REDACTED VERSION



HUMAN PLASMA SUPPLY AGREEMENT
LIST OF OMITTED EXHIBITS
EXHIBIT B
Products
EXHIBIT C
Specifications
